Exhibit 10.6

 

Execution Version

 

SECOND AMENDED AND RESTATED CANADIAN GUARANTEE

 

TO:                         BANK OF AMERICA, N.A., as Agent

 

for itself and as agent for certain financial institutions who are or may become
a party from time to time to the Credit Agreement as such term is hereinafter
defined (as “Lenders”).

 

SECOND AMENDED AND RESTATED CANADIAN GUARANTEE AGREEMENT dated as of March 31,
2015 (this “Guarantee”) made by United Rentals of Nova Scotia (No.1), ULC, a
Nova Scotia unlimited liability company (“NSULC 1”), United Rentals of Nova
Scotia (No.2), ULC, a Nova Scotia unlimited liability company (“NSULC 2”); UR
Canadian Financing Partnership, a partnership organized pursuant to the laws of
Nova Scotia (“UR Financing Partnership”) and the Additional Guarantors (as
defined in Section 18) (each of the foregoing a “Guarantor” and collectively the
“Guarantors”) in favour of the Canadian Secured Parties (as defined in the
Credit Agreement referred to below).

 

WHEREAS, United Rentals, Inc., a Delaware corporation, and United Rentals (North
America), Inc., a Delaware corporation (the “Company”), are party to an Amended
and Restated Credit Agreement, dated as of October 14, 2011 (as amended,
restated, extended, supplemented or otherwise modified in writing prior to the
date hereof, the “Existing Credit Agreement”) with the U.S. Subsidiary Borrowers
named therein (together with the Company, the “U.S. Borrowers”), United Rentals
of Canada, Inc., a corporation amalgamated under the laws of the Province of
Ontario (the “Canadian Borrower”), United Rentals Financing Limited Partnership,
as specified loan borrower (the “Specified Loan Borrower”), the other guarantors
party thereto, the Lenders from time to time party thereto, and Bank of America,
N.A., as the Agent;

 

WHEREAS, as of the date hereof, the Existing Credit Agreement is being amended
and restated, without constituting a novation, pursuant to a Second Amended and
Restated Credit Agreement, dated as of March 31, 2015 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time,
including any such amendment, restatement, extension, supplement or other
modification that extends the maturity of, restructures, refunds, refinances or
increases the Indebtedness under such agreement, in whole or in part, the
“Credit Agreement”; capitalized terms used but not defined herein are used
herein as therein defined), among the U.S. Borrowers, the Canadian Borrower, the
Specified Loan Borrower, the other guarantors party thereto, the Lenders from
time to time party thereto, and Bank of America, N.A., as the Agent;

 

WHEREAS, each Guarantor may receive, directly or indirectly, a portion of the
proceeds of the Loans under the Credit Agreement and will derive substantial
direct and indirect benefits from the transactions contemplated by the Credit
Agreement;

 

WHEREAS, in connection with the Existing Credit Agreement, each Guarantor (and
certain other guarantors party thereto) entered into a Canadian Guarantee
Agreement, dated as of June 9, 2008 and amended and restated as of October 14,
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing prior to the date hereof, the “Existing Guarantee”);

 

WHEREAS, it is a condition precedent to the amendment and restatement of the
Existing Credit Agreement by the entering into of the Credit Agreement, the
maintenance and making of Loans and the issuance of Letters of Credit by the
Lenders thereunder, and the provision of certain

 

--------------------------------------------------------------------------------


 

Bank Products by the Lenders or their Affiliates from time to time that each
Guarantor shall have executed and delivered this Guarantee;

 

NOW, THEREFORE, in consideration of the premises and in order to induce the
Agent and the Lenders to amend and restate the Existing Credit Agreement by the
entering into of the Credit Agreement, the Lenders to maintain and make Loans
and to issue Letters of Credit under the Credit Agreement and the Lenders and
their Affiliates to provide Bank Products from time to time, each Guarantor,
jointly and severally with each other Guarantor, hereby agrees that the Existing
Guarantee shall be amended and restated as follows:

 

1.                                      For valuable consideration, each of the
undersigned, jointly and severally, hereby unconditionally guarantees and
promises to pay to BANK OF AMERICA, N.A., as agent for itself and the other
Secured Parties pursuant to the Credit Agreement (the “Agent”), or order to be
paid, whether at scheduled maturity or on any earlier date of a required
prepayment by reason of acceleration, demand or otherwise, any and all
Obligations of the Canadian Borrower and its successors and assigns whether now
or hereafter existing (including, without limitation, any extensions,
modifications, substitutions, amendments or renewals of any or all of the
foregoing Obligations), whether direct or indirect, absolute or contingent, and
whether for principal, interest, premiums, fees, indemnities, contract causes of
action, costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, Attorney Costs) incurred by the Agent or any other Secured Party (to
the extent provided for in the Credit Agreement) in enforcing any rights under
this Guarantee or any other Loan Document.  Without limiting the generality of
the foregoing, each Guarantor’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by the Canadian
Borrower to any Secured Party but for the fact that they are unenforceable or
not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such Canadian Borrower. For the avoidance of doubt,
Guaranteed Obligations shall not include Excluded Swap Obligations

 

2.                                      The liability of each of the undersigned
under this Guarantee shall be unlimited.  Regardless of whether or not any
proposed guarantor or any other person or persons has or have executed or shall
execute this Guarantee or is or are or shall become in any other way responsible
to the Agent and/or the Lenders for the Obligations or any part thereof whether
under this Guarantee or otherwise shall cease to be so liable, this shall be a
continuing Guarantee relating to any Obligations, including that arising under
successive transactions which shall either continue the indebtedness or from
time to time renew it after it has been satisfied and shall secure the ultimate
repayment of all monies owing from the Canadian Borrower to the Agent and the
Lenders and shall be binding as a continuing security on each of the
undersigned.  A payment by any of the undersigned shall not reduce the maximum
obligation of each of the undersigned hereunder.

 

3.                                      The obligations hereunder are
independent of the Guaranteed Obligations or any other Obligations of the
Canadian Borrower and a separate action or actions may be brought and prosecuted
against any of the undersigned whether action is brought against the Canadian
Borrower or whether the Canadian Borrower be joined in any such action or

 

--------------------------------------------------------------------------------


 

actions; and each of the undersigned waives the benefit of any statute of
limitations affecting its liability.

 

4.                                      Each of the undersigned authorizes the
Agent, without notice or demand and without affecting its liability hereunder,
from time to time, either before or after revocation hereof, to:

 

(a)                                 renew, compromise, extend, accelerate or
otherwise change the time for payment of, or otherwise change the terms of the
Obligations or any part thereof, including increase or decrease of the rate of
interest thereon;

 

(b)                                 receive and hold security for the payment of
this Guarantee or the Obligations guaranteed, and exchange, enforce, waive,
release, fail to perfect, sell, or otherwise dispose of any such security;

 

(c)                                  apply such security and direct the order or
manner of sale thereof as the Agent in its discretion may determine; and

 

(d)                                 release or substitute any guarantors.

 

5.                                      Each of the undersigned waives any right
to require the Agent or the Lenders to:

 

(a)                                 proceed against the Canadian Borrower;

 

(b)                                 proceed against any of the other
undersigned;

 

(c)                                  proceed against or exhaust any security
held from the Canadian Borrower or any other person; or

 

(d)                                 pursue any other remedy in the Agent or the
Lenders’ power whatsoever.

 

Each of the undersigned waives any defence arising by reason of any disability
or other defence of the Canadian Borrower, or the cessation from any cause
whatsoever of the liability of the Canadian Borrower, or any claim that each of
the undersigned’s obligations exceed or are more burdensome than those of the
Canadian Borrower, each of the undersigned waives any right of subrogation,
reimbursement, indemnification, and contribution (contractual, statutory or
otherwise), arising from the existence or performance of this Guarantee and each
of the undersigned waives any right to enforce any remedy which the Agent and/or
the Lenders now have or may hereafter have against the Canadian Borrower, and
waives any benefit of, and any right to participate in, any security now or
hereafter held by the Agent or the Lenders.  The Agent may foreclose, either by
judicial foreclosure or by exercise of power of sale, or realize any deed of
trust or other security securing the indebtedness, and, even though the
foreclosure or other realization may destroy or diminish each of the
undersigned’s rights against the Canadian Borrower or may result in security
being sold at an under value, each of the undersigned shall be liable, to the
extent permitted by law, to the Agent and the Lenders for any part of the
indebtedness remaining unpaid after the foreclosure or other realization.  Each
of the undersigned waives all presentments, demands for performance, notices of
nonperformance, protests, notices of protest, notices of dishonour, and notices
of

 

--------------------------------------------------------------------------------


 

acceptance of this Guarantee and of the existence, creation, or incurring of new
or additional indebtedness.

 

6.                                      Each of the undersigned acknowledges and
agrees that it shall have the sole responsibility for obtaining from the
Canadian Borrower such information concerning the Canadian Borrower’s financial
conditions or business operations as each of the undersigned may require, and
that neither the Agent nor the Lenders have any duty at any time to disclose to
any of the undersigned any information relating to the business operations or
financial conditions of the Canadian Borrower.

 

7.                                      Any obligations of the Canadian Borrower
to any of the undersigned, now or hereafter existing, including but not limited
to any obligations to any of the undersigned as subrogee of the Agent or the
Lenders or resulting from any of the undersigned’s performance under this
Guarantee, are hereby assigned as security to the Agent and postponed and
subordinated to the indebtedness.  Any such obligations of the Canadian Borrower
to any of the undersigned received by any of the undersigned shall be received
in trust for the Agent and the Lenders and remain hereunder, the proceeds
thereof shall forthwith be paid over to the Agent on account of the Obligations
of the Canadian Borrower to the Agent and the Lenders, but without reducing or
affecting in any manner the liability of any of the undersigned under the
provisions of this Guarantee.  This assignment and postponement is independent
of and severable from this Guarantee and shall remain in full force and effect
whether or not any of the undersigned are liable for any amount under this
Guarantee.

 

8.                                      Where the Canadian Borrower becomes
bankrupt or makes an assignment for the benefit of creditors or if any
circumstances arise necessitating the Agent and/or the Lenders to file a claim
against the Canadian Borrower and/or to value its securities, the Agent shall be
entitled to place such valuation on its securities as the Agent may in its
absolute discretion see fit and the filing of such claim and the valuing of
securities shall not in any way prejudice or restrict the claim of the Agent and
the Lenders against any of the undersigned and in no way discharges any of the
undersigned from their liability hereunder to the Agent and the Lenders, either
in whole or in part and until Full Payment with respect to the Obligations of
the Canadian Borrower to the Agent and the Lenders, the Agent shall have the
right to include in its claim the amount of all sums paid by any of the
undersigned to the Agent under this Guarantee and to prove and rank for and
receive dividends in respect of such claim, any and all rights to prove and rank
for such sums paid for by any of the undersigned and receive the full amount of
all dividends in respect thereto are hereby assigned and transferred to the
Agent by each of the undersigned.

 

9.                                      Any account settled or stated by or
between the Agent and/or the Lenders and the Canadian Borrower, or, if any such
account has not been so settled or stated immediately before demand for payment
under this Guarantee, any account stated by the Agent, shall be accepted by each
of the undersigned as conclusive evidence of the amount which at the date of the
account so settled or stated is due by the Canadian Borrower to the Agent or
remains unpaid by the Canadian Borrower to the Agent and/or the Lenders.

 

--------------------------------------------------------------------------------


 

10.                               Each of the undersigned shall make payment to
the Agent of the amount of its liability to the Agent forthwith after demand
therefor is made in writing and such demand shall be deemed to have been
effectually made when an envelope containing such demand addressed to each of
the undersigned at its address last known to the Agent, is deposited, postage
prepaid, in the mail.  All payments hereunder shall be made to the Agent at the
office of the Agent set out in the Credit Agreement or such other address as
directed in writing by the Agent.

 

11.                               Any and all payments by each of the
undersigned to the Agent and/or the Lenders under this Guarantee or the Credit
Agreement shall be made in accordance with Section 5.1 of the Credit Agreement.

 

12.                               Each Qualified ECP Guarantor hereby jointly
and severally absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support as maybe needed from time to time by each other
Guarantor to honour all of its obligations under this Guarantee in respect of
Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 12 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this
Section 12, or otherwise under this Guarantee, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until Full Payment has occurred.
Each Qualified ECP Guarantor intends that this Section 12 constitutes, and this
Section 12 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. For the purposes of this
Section 12, “Qualified ECP Guarantor” means, in respect of any Swap Obligation,
each Guarantor that constitutes an “eligible contract participant under the
Commodity Exchange Act or any regulations promulgated thereunder and can cause
another person to qualify as an “eligible contract participant” at such time by
entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

13.                               If any provision of this Guarantee is
determined in any proceeding in a court of competent jurisdiction to be void or
to be wholly or partly unenforceable, that provision shall for the purposes of
such proceeding, be severed from this Guarantee at the Agent’s option and shall
be treated as not forming a part hereof and all the remaining provisions of this
Guarantee shall remain in full force and be unaffected thereby.

 

14.                               Notwithstanding any contrary provision of this
Guarantee, it is intended that neither this Guarantee nor any liens or security
interests securing this Guarantee constitute a “Fraudulent Conveyance” (as
defined below).  Consequently, each of the undersigned agrees that if this
Guarantee or any liens or security interests securing this Guarantee would, but
for the application of this sentence, constitute a Fraudulent Conveyance, this
Guarantee and each such lien and security interest shall be valid and
enforceable only to the maximum extent that would not cause this Guarantee or
such lien or security interest to constitute a Fraudulent Conveyance, and this
Guarantee shall automatically, if permitted under applicable law, be deemed to
have been amended accordingly at all relevant times.  For purposes hereof, a
“Fraudulent Conveyance” means a fraudulent conveyance under Section 548 of the
United States Bankruptcy Code or a fraudulent

 

--------------------------------------------------------------------------------


 

conveyance or fraudulent transfer under any applicable fraudulent conveyance or
fraudulent transfer law or similar law of any state or other governmental unit
as in effect from time to time.

 

15.                               This Guarantee shall not be subject to or
affected by any promise or condition affecting or limiting the liability of each
of the undersigned except as expressly set forth herein and no statement,
representation, agreement or promise on the part of the Agent or any officer,
employee or agent thereof, unless contained herein, forms any part of this
contract or has induced the making thereof or shall be deemed in any way to
affect the liability of any of the undersigned hereunder.

 

16.                               There are no representations, collateral
agreements or conditions with respect to this Guarantee and agreement affecting
the liability of any of the undersigned hereunder other than contained herein.

 

17.                               This Guarantee and agreement shall extend to
and enure to the benefit of the Agent and the Lenders and its and their
successors and assigns, and shall extend to and be binding upon each of the
undersigned and each of their respective successors and permitted assigns.

 

18.                               Upon the execution and delivery by any person
of a guarantee supplement in substantially the form of Exhibit A hereto (each, a
“Guarantee Supplement”), (i) such person shall be referred to as an “Additional
Guarantor” and shall become and be a Guarantor hereunder, and each reference in
this Guarantee to a “Guarantor” or “the undersigned” shall also mean and be a
reference to such Additional Guarantor, and each reference in any other Loan
Document (as such term is defined in the Credit Agreement) to a “Canadian
Guarantor” shall also mean and be a reference to such Additional Guarantor, and
(ii) each reference herein to “this Guarantee”, “hereunder”, “hereof” or words
of like import referring to this Guarantee, and each reference in any other Loan
Document (as such term is defined in the Credit Agreement) to the “Canadian URC
Guarantee Agreement”, “thereunder”, “thereof” or words of like import referring
to this Guarantee, shall mean and be a reference to this Guarantee as
supplemented by such Guarantee Supplement.

 

19.                               It is not necessary for the Agent or the
Lenders to inquire into the powers of the Canadian Borrower or each of the
undersigned or of the officers, directors, partners, or agents acting or
purporting to act on their behalf, and any indebtedness made or created in
reliance upon the professed exercise of such powers shall be guaranteed
hereunder.

 

20.                               The Agent may, without notice to any of the
undersigned and without affecting any of the undersigned’s obligations
hereunder, assign the indebtedness and this Guarantee, in whole or in part. 
Each of the undersigned agrees that the Agent and the Lenders may disclose to
any assignee or purchaser, or any prospective assignee or purchaser, of all or
part of the indebtedness any and all information in the Agent or a Lender’s
possession concerning any of the undersigned, this Guarantee, and any security
for this Guarantee.

 

--------------------------------------------------------------------------------


 

21.                               Indemnification.

 

(a)                                 Without limitation on any other Obligations
of any Guarantor or remedies of the Secured Parties under this Guarantee or the
Credit Agreement, each Guarantor shall, to the fullest extent permitted by law,
indemnify, defend and save and hold harmless each Secured Party and each of
their Affiliates and their respective officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) from and against, and shall pay on
demand, any and all claims, damages, losses, liabilities and expenses
(including, without limitation, Attorney Costs) that may be incurred by or
asserted or awarded against any Indemnified Party in connection with or as a
result of any failure of any Guaranteed Obligations to be the legal, valid and
binding obligations of the Canadian Borrower enforceable against such Canadian
Borrower in accordance with their terms.

 

(b)                                 Each Guarantor hereby also agrees that none
of the Indemnified Parties shall have any liability (whether direct or indirect,
in contract, tort or otherwise) to any of the Guarantors or any of their
respective Affiliates or any of their respective officers, directors, employees,
agents and advisors, and each Guarantor hereby agrees not to assert any claim
against any Indemnified Party on any theory of liability, for special, indirect,
consequential or punitive damages arising out of or otherwise relating to the
Credit Agreement or the other Loan Documents, the actual or proposed use of the
proceeds of the Loans or the Letters of Credit, or any of the transactions
contemplated thereby; provided, that the Guarantors shall have no obligation
hereunder to any Indemnified Party to the extent resulting from the gross
negligence, bad faith or willful misconduct of such Indemnified Person.

 

(c)                                  Without prejudice to the survival of any of
the other agreements of any Guarantor under this Guarantee or any of the other
Loan Documents, the agreements and obligations of each Guarantor contained in
Sections 1 and 26 (with respect to enforcement expenses), Section 11 and this
Section 21 shall survive Full Payment and payment in full all of the other
amounts payable under this Guarantee.

 

22.                               Each Guarantor hereby subordinates any and all
debts, liabilities and other obligations owed to such Guarantor by the Canadian
Borrower (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 22:

 

(a)                                 Prohibited Payments, Etc.  Except during the
continuance of an Event Default (including the commencement and continuation of
any proceeding under any Bankruptcy Law relating to the Canadian Borrower), each
Guarantor may receive payments from the Canadian Borrower on account of the
Subordinated Obligations.  After the occurrence and during the continuance of
any Event of Default (including the commencement and continuation of any
proceeding under any Bankruptcy Law relating to the Canadian Borrower), however,
upon written request from the Agent, no Guarantor shall demand, accept or take
any action to collect any payment on account of the Subordinated Obligations.

 

(b)                                 Prior Payment of Guaranteed Obligations.  In
any proceeding under any Bankruptcy Law relating to the Canadian Borrower, each
Guarantor agrees that the Secured Parties shall be entitled to receive Full
Payment (including all interest

 

--------------------------------------------------------------------------------


 

and expenses accruing after the commencement of a proceeding under any
Bankruptcy Law, whether or not constituting an allowed claim in such proceeding
(“Post Petition Interest”)) before such Guarantor receives payment of any
Subordinated Obligations.

 

(c)                                  Turn-Over.  After the occurrence and during
the continuance of any Event of Default (including the commencement and
continuation of any proceeding under any Bankruptcy Law relating to the Canadian
Borrower), each Guarantor shall, if the Agent so requests in writing, collect,
enforce and receive payments on account of the Subordinated Obligations as
trustee for the Secured Parties and deliver such payments to the Agent on
account of the Guaranteed Obligations (including all Post Petition Interest),
together with any necessary endorsements or other instruments of transfer, but
without reducing or affecting in any manner the liability of such Guarantor
under the other provisions of this Guarantee.

 

(d)                                 Agent Authorization.  After the occurrence
and during the continuance of any Event of Default (including the commencement
and continuation of any proceeding under any Bankruptcy Law relating to the
Canadian Borrower), the Agent is authorized and empowered (but without any
obligation to so do), in its discretion, (i) in the name of each Guarantor, to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and to apply any amounts received thereon to the Guaranteed
Obligations (including any and all Post Petition Interest), and (ii) to require
each Guarantor (A) to collect and enforce, and to submit claims in respect of,
Subordinated Obligations and (B) to pay any amounts received on such obligations
to the Agent for application to the Guaranteed Obligations (including any and
all Post Petition Interest).

 

23.                               If for the purpose of obtaining judgment in
any court or for the purpose of determining, pursuant to the obligations of any
of the undersigned, the amounts owing hereunder it is necessary to convert an
amount due hereunder in the currency in which it is due (the “Original
Currency”) into another currency (the “Second Currency”), the rate of exchange
applied shall be that at which, in accordance with normal banking procedures,
the Agent could purchase, in the New York foreign exchange market, the Original
Currency with the Second Currency on the date two (2) Business Days preceding
that on which judgment is given or any other payment is due hereunder.  Each of
the undersigned agrees that its obligation in respect of any Original Currency
due from it to the Agent hereunder shall, notwithstanding any judgment or
payment in such other currency, be discharged only to the extent that, on the
Business Day following the date the Agent receives payment of any sum so
adjudged or owing to be due hereunder in the Second Currency the Agent may, in
accordance with normal banking procedures, purchase, in the New York foreign
exchange market the Original Currency with the amount of the Second Currency so
paid; and if the amount of the Original Currency so purchased or could have been
so purchased is less than the amount originally due in the Original Currency,
each of the undersigned agrees as a separate obligation and notwithstanding any
such payment or judgment to indemnify the Agent against such loss.  The term
“rate of exchange” in this paragraph 23 means the spot rate at which the Agent,
in accordance with normal practices is able, on the relevant date, to purchase
the Original Currency with the Second Currency

 

--------------------------------------------------------------------------------


 

and includes any premium and costs of exchange payable in connection with such
purchase.

 

24.                               If any of the undersigned are a partnership,
this Guarantee shall extend to the person, persons and corporations for the time
being and from time to time carrying on the business now being carried on by the
respective undersigned notwithstanding any change or changes in the name or
membership of the partnership or the incorporation of a company for the purpose
of acquiring the business of the partnership and where any of the undersigned
are a corporation, this Guarantee shall extend to any amalgamated or new company
formed to take over the business of the respective undersigned and any
reorganization thereof, whether the new company is the same or different in its
objects, character and constitution.

 

25.                               Without limiting the generality of the
foregoing, each of the undersigned’s liability hereunder shall extend to and
include all post-petition interest, expenses, and other duties and liabilities
of any of the Canadian Borrower which would be owed by any of the Canadian
Borrower but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization, or similar proceedings involving
any the Canadian Borrower.

 

26.                               Each of the undersigned agrees to pay all
reasonable Attorney Costs in accordance with the Credit Agreement and all other
reasonable and documented costs and expenses which may be incurred by the Agent
or the Lenders in the enforcement of this Guarantee.

 

27.                               All words used herein in the plural shall be
deemed to have been used in the singular where the context and construction so
require.

 

28.                               This Guarantee may be executed in multiple
counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute but one and the same
instrument.  Delivery of a counterpart hereof by facsimile transmission or by
e-mail transmission (in PDF format) shall be as effective as delivery of a
manually executed counterpart hereof.

 

29.                               This Guarantee shall be governed by and
construed in accordance with the laws of the Province of Ontario and the laws of
Canada applicable therein.

 

30.                               For greater certainty all parties hereto agree
that this Guarantee does not create any obligations on UR Canadian Financing
Partnership to guarantee any U.S. Obligations as such term is defined in the
Credit Agreement.

 

31.                               Each of the undersigned acknowledges receipt
of an executed copy of this Guarantee.

 

32.                               This Guarantee is made pursuant to and is
subject to the terms of the Credit Agreement and in the event of any conflict
between any provision of this Guarantee and any provision of the Credit
Agreement such that it would not be possible for the parties hereto to comply
with both such provisions, the Credit Agreement shall supersede and govern.

 

33.                               The parties acknowledge that they have
required that this Guarantee and all related documents be prepared in English.

 

--------------------------------------------------------------------------------


 

Les parties reconnaissent avoir exigé que la présente convention et tous les
documents connexes soient rédigés en anglais.

 

34.                               On the date hereof, the Existing Guarantee is
hereby amended, restated and superseded in its entirety by this Guarantee.  The
parties hereto acknowledge and agree that (i) this Guarantee and the other Loan
Documents executed and delivered in connection herewith do not constitute a
novation, payment and reborrowing, or termination of the “Obligations” (as
defined in the Existing Credit Agreement) under the Existing Guarantee or any of
the other Loan Documents; (ii) subject to Section 13.11 of the Credit Agreement,
such “Obligations” are in all respects continuing (as amended and restated on
the date hereof by this Guarantee and by the Credit Agreement) and (iii) subject
to Section 13.11 of the Credit Agreement, the agreements set forth under the
Existing Guarantee and the other Loan Documents are in all respects continuing
and in full force and effect and are hereby fully ratified and affirmed in
favour of the Agent for the benefit of the Secured Parties (as amended and
restated on the date hereof).  Without limitation of the foregoing, each
Guarantor hereby fully and unconditionally ratifies and affirms this Guarantee
and agrees that the agreements provided hereunder and under the Existing
Guarantee shall from and after the date hereof apply to all Obligations
hereunder and under the other Loan Documents. At the relevant Guarantor’s
request, any release of a Guarantor in accordance with the Credit Agreement
shall be acknowledged and evidenced in writing by the Agent.

 

[remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has caused this Guarantee to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

 

UNITED RENTALS OF NOVA SCOTIA (NO. 1), ULC

 

 

 

 

 

Per:

/s/ Irene Moshouris

 

 

Name: Irene Moshouris

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

 

Per:

/s/ Jonathan M. Gottsegen

 

 

Name: Jonathan M. Gottsegen

 

 

Title: Vice President, Secretary and General Counsel

 

 

 

 

 

UNITED RENTALS OF NOVA SCOTIA (NO. 2), ULC

 

 

 

Per:

/s/ Irene Moshouris

 

 

Name: Irene Moshouris

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

 

Per:

/s/ Jonathan M. Gottsegen

 

 

Name: Jonathan M. Gottsegen

 

 

Title: Vice President, Secretary and General Counsel

 

 

 

 

 

 

UR CANADIAN FINANCING PARTNERSHIP, by its managing partner, UNITED RENTALS
FINANCING LIMITED PARTNERSHIP, by its general partner, UNITED RENTALS OF NOVA
SCOTIA (NO. 1), ULC

 

 

 

Per:

/s/ Irene Moshouris

 

 

Name: Irene Moshouris

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

 

Per:

/s/ Jonathan M. Gottsegen

 

 

Name: Jonathan M. Gottsegen

 

 

Title: Vice President, Secretary and General Counsel

 

--------------------------------------------------------------------------------


 

Exhibit A

to the

Guarantee

 

FORM OF GUARANTEE SUPPLEMENT

 

              ,      

 

To:    Bank of America, N.A., as Agent

 

Ladies and Gentlemen:

 

Reference is made to (i) Second Amended and Restated Credit Agreement, dated as
of March 31, 2015 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, including any such amendment,
restatement, extension, supplement or other modification that extends the
maturity of, restructures, refunds, refinances or increases the Indebtedness
under such agreement, in whole or in part, the “Credit Agreement”), among United
Rentals, Inc., a Delaware corporation (“Holdings”), United Rentals (North
America), Inc., a Delaware corporation (the “Company”), the U.S. Subsidiary
Borrowers named therein (together with the Company, the “U.S. Borrowers”),
United Rentals of Canada, Inc., a company amalgamated under the laws of the
Province of Ontario (“the Canadian Borrower”), United Rentals Financing Limited
Partnership (the “Specified Loan Borrower”), the Lenders from time to time party
thereto (the “Lenders”), and Bank of America, N.A., as Agent (the “Agent”) and
(ii) the Canadian URC Guarantee Agreement, as in effect on the date hereof and
as it may hereafter be amended, supplemented or otherwise modified from time to
time, together with this Guarantee Supplement, being the “Guarantee”. The
capitalized terms defined in the Guarantee or in the Credit Agreement and not
otherwise defined herein are used herein as therein defined.

 

Section 1.  Guarantee; Limitation of Liability.

 

(a)                                 For valuable consideration, each of the
undersigned, jointly and severally, hereby unconditionally guarantees and
promises to pay to Bank of America, N.A., as agent for itself and the other
Secured Parties pursuant to the Credit Agreement, or order to be paid, whether
at scheduled maturity or on any earlier date of a required prepayment by reason
of acceleration, demand or otherwise, all Guaranteed Obligations and agrees to
pay any and all expenses (including, without limitation, Attorney Costs)
incurred by the Agent or any other Secured Party (to the extent provided for in
the Credit Agreement) in enforcing any rights under this Guarantee or any other
Loan Document.  Without limiting the generality of the foregoing, each
Guarantor’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by the Canadian Borrower to any Secured
Party but for the fact that they are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization or similar proceeding involving such
Canadian Borrower.

 

(b)                                 The undersigned, and by its acceptance of
this Guarantee Supplement, the Agent and each other Secured Party, hereby
confirms that it is the intention of all such Persons that this

 

--------------------------------------------------------------------------------


 

Guarantee Supplement, the Guarantee and the Obligations of the undersigned
hereunder and thereunder not constitute a fraudulent transfer or conveyance for
purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to this Guarantee Supplement, the Guarantee and the
Obligations of the undersigned hereunder and thereunder.  To effectuate the
foregoing intention, the Agent, the other Secured Parties and the undersigned
hereby irrevocably agree that the Obligations of the undersigned under this
Guarantee Supplement and the Guarantee at any time shall be limited to the
maximum amount as will result in the Obligations of the undersigned under this
Guarantee Supplement and the Guarantee not constituting a fraudulent transfer or
conveyance.

 

Section 2.  Obligations Under the Guarantee.  The undersigned hereby agrees, as
of the date first above written, to be bound as a Guarantor by all of the terms
and conditions of the Guarantee to the same extent as each of the other
Guarantors thereunder.  The undersigned further agrees, as of the date first
above written, that each reference in the Guarantee to an “Additional
Guarantor”, a “Guarantor”, or “the undersigned” shall also mean and be a
reference to the undersigned, and each reference in any other Loan Document to a
“Guarantor” or a “Obligor” shall also mean and be a reference to the
undersigned.

 

Section 3.  Representations and Warranties. The undersigned hereby represents
and warrants as follows:  (a) There are no conditions precedent to the
effectiveness of this guarantee that have not been satisfied or waived.

 

(b)                                 The undersigned has, independently and
without reliance upon any Secured Party and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Guarantee and each other Loan Document to which it
is or is to be a party, and such Guarantor has established adequate means of
obtaining from each other Obligor on a continuing basis information pertaining
to, and is now and on a continuing basis will be completely familiar with, the
business, condition (financial or otherwise), operations, performance,
properties and prospects of such other Obligor.

 

Section 4.  Delivery by Facsimile or E-Mail.  Delivery of an executed
counterpart of a signature page to this Guarantee Supplement by facsimile
transmission or by email transmission (in PDF format) shall be effective as
delivery of an original executed counterpart of this Guarantee Supplement.

 

Section 5.  Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.  This
Guarantee shall be governed by and construed in accordance with the laws of the
Province of Ontario and the laws of Canada applicable therein, except as
required by mandatory provisions of law and except to the extent that the
validity or perfection of the security interests hereunder, or remedies
hereunder, in respect of any particular Collateral are governed by the laws of a
jurisdiction other than the Province of Ontario.

 

ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTEE MAY BE BROUGHT IN
THE COURTS OF THE PROVINCE OF ONTARIO OR OF THE FEDERAL COURTS OF CANADA
THEREIN, AND BY EXECUTION AND DELIVERY OF THIS GUARANTEE, THE CORPORATION
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. THE CORPORATION IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY

 

--------------------------------------------------------------------------------


 

OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION OR ANY OTHER JURISDICTION SELECTED BY THE LENDER
IN RESPECT OF THIS GUARANTEE.  THE CORPORATION WAIVES PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF ONTARIO.

 

The parties hereto hereby waive trial by jury in any action, proceeding, claim
or counterclaim, whether in contract or tort, at law or in equity with respect
to, in connection with, or arising out of this Guarantee, other financing
agreements, the obligations of the Borrowers and the Corporation, the
Collateral, or any instrument, document or guarantee delivered pursuant hereto
or to any of the foregoing, or the validity, protection, interpretation,
administration, collection or enforcement hereof or thereof, or any other claim
or dispute hereunder or thereunder. The Corporation agrees that it will not
assert against the Lender any claim for consequential, incidental, special, or
punitive damages in connection with this Guarantee or the transactions
contemplated hereby or thereby.  No officer of the Lender has authority to
waive, condition, or modify this provision.

 

 

Very truly yours,

 

 

 

 

 

[NAME OF ADDITIONAL GUARANTOR]

 

 

 

 

 

By

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------